                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUAN ALCAZAR,                                      Case No. 20-cv-01434-JST
                                                        Plaintiff,
                                   8
                                                                                            SCHEDULING ORDER AND ORDER
                                                 v.                                         TO SHOW CAUSE
                                   9

                                  10     FASHION NOVA, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          A case management conference was scheduled for today at 2:00 p.m. ECF No. 34. When

                                  14   Defendant’s counsel did not appear, the Courtroom Deputy emailed the attorney of record. She

                                  15   reached an “out of office” outgoing email message that directed her to another attorney. When she

                                  16   emailed the second attorney, she received another “out of office” outgoing email message. The

                                  17   case management conference did not proceed as scheduled. A further case management

                                  18   conference is now scheduled for June 15, 2020 at 2:00 p.m. An updated case management

                                  19   statement is not required.

                                  20          At the same date and time, Defendant and its counsel are ORDERED TO SHOW CAUSE

                                  21   why monetary sanctions should not be imposed against them. Roadway Express, Inc. v. Piper,

                                  22   447 U.S. 752, 764-67 (1980) (federal courts have inherent power to impose monetary sanctions for

                                  23   willful disobedience of a court order after a litigant has been given notice and an opportunity to be

                                  24   heard). A written response to this order to show cause is due by May 25, 2021.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 18, 2021
                                                                                        ______________________________________
                                  27
                                                                                                      JON S. TIGAR
                                  28                                                            United States District Judge
